Citation Nr: 0117238	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-03 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1943 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In a March 1998 decision the Board determined that the 
veteran submitted new and material evidence to reopen the 
claim for service connection for a seizure disorder.  The 
Board remanded the case to the RO for further development.  


FINDINGS OF FACT

1.  A seizure disorder was not noted at entrance into active 
service but there is clear and unmistakable evidence that a 
seizure disorder preexisted the veteran's service.  

2.  The service medical records reflect no history, 
complaints or findings of seizures or a seizure disorder and 
no neurological abnormalities were noted on the separation 
examination.  

3.  The competent and probative evidence shows that the any 
seizures during service were not indicative of an increase in 
the underlying disorder and that any progression of the 
disorder has been due to its natural progress.   

4.  The facts of this case are not so complex as to require 
referral for the opinion of an independent medical 
specialist.  


CONCLUSIONS OF LAW

1.  A seizure disorder clearly and unmistakably preexisted 
the veteran's active service and the presumption of soundness 
at entry is rebutted. 38 U.S.C.A. § 1111 (West 1991);  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000).   

2.  The preexisting seizure disorder was not aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including the January 
1943 service entrance examination report, the report of an 
August 1943 medical examination, and the report of the 
November 1945 separation examination, reflect no references 
to seizures or a seizure disorder by history, findings or 
otherwise.  On the entrance examination, the veteran was 
noted to have had usual childhood diseases and scarlet fever 
from which she had recovered.  On the separation examination, 
it was noted that she had had no significant diseases, wounds 
or injuries, and her neurological status was assessed as 
normal.  

The veteran filed a claim for nonservice-connected disability 
pension benefits based on a seizure disorder in March 1972.  
She reported having been treated for seizures in 1970 and 
1971 by Dr. G. S. and in 1972 by Dr. R. D.  She also reported 
that two individuals were aware of her condition: B. H. since 
1970 and H. G. from 1947 to 1972.  In support of her claim 
she submitted a March 1972 statement from Dr. R. D., who 
stated that the veteran had "a long history of seizure 
disorder," for which she had been receiving treatment.  Dr. 
R. D. diagnosed chronic seizure disorder manifested by grand 
mal and psychomotor seizures.  In the other March 1972 
statement, Dr. G. S. said that the veteran had worked for him 
in 1970 and 1971 when she had to leave because of epilepsy.  
The veteran also submitted a March 1972 statement from Ms. B. 
H., who reported that she had been doing the veteran's hair 
for the past few months and that someone needed to help the 
veteran.  In a March 1972 statement, Ms. H. G. reported that 
she had known the veteran since 1947 as a neighbor and co-
worker; that the veteran suffered from epilepsy; and that 
they had not seen each other from 1957 until 1972 when it was 
apparent that the veteran's condition had worsened.   

In January 1976 the RO received the report of an Examination 
for Housebound Status or Need for Regular Aid and Attendance, 
VA Form 21-2680.  The physician, R.G., M.D., stated the 
veteran could perform normal functions except that she needed 
someone with her at all times in case of a seizure.  The 
diagnosis was chronic, grand mal type, idiopathic epilepsy.  

The veteran submitted a statement in August 1976 regarding a 
pending claim for service connection for a seizure disorder.  
She stated that she had had two seizures during service -one 
while she was home on leave and other while she was with a 
friend.  She stated that she was treated by a private doctor 
in Chicago in 1946 and that she had had several seizures 
while working at a VA regional office from 1946 to 1953.  She 
identified hospitals at which she had been treated for 
seizures during the latter 1940s and indicated that she had 
been treated for seizures since 1946.  

Additional lay statements were also received in August 1976.  
Mrs. F.M. stated that she had known the veteran for "fifty 
four years" and recalled that the veteran had had a grand 
mal seizure while they were on their way to dinner during the 
veteran's first furlough during service.  At that time Mrs. 
F.M. was going to drive the veteran to a hospital but then 
decided to call the veteran's father.  The veteran's father 
said to take her home because she had a history of petit mal 
seizures, as the family doctor had diagnosed "many years 
before," and that is what her father thought she had had.  
Ms. H.G. reported that she had known the veteran since 1946 
and they had worked together at a VA regional office.  The 
veteran reportedly had been subject to seizures and on 
several occasions Ms. H. G. escorted her home when she had a 
seizure at work.  Ms. A.H. reported that she and the veteran 
had worked together at a VA regional office from 1949 to 
1952, that they were in daily contact, and that the veteran 
was subject to grand mal seizures at that time, despite being 
on medication.  According to Ms. A.H., during the course of 
her conversations with the veteran she came to understand 
that the veteran had not had seizures during childhood or 
adolescence and was not ill at the time she entered service.  
Ms. A.H. further stated that as far as she could remember the 
cause of the seizures had not been determined and that it 
would seem the cause occurred sometime between the veteran's 
service entrance and the years they worked together at the 
VA.   

In August 1976 the veteran also submitted a copy of some May 
1943 correspondence recommending her for officer candidate 
school.  The veteran has explained that she went to basic 
training in January 1943 and upon returning from her first 
leave she received the correspondence.  She further explained 
that she felt she had to decline because of the pressure she 
would have been under and "due to the fact that they 
[seizures] seem to be aggravated by pressure...." 

The RO contacted the veteran by letter in September 1976 and 
requested that she provide medical evidence referred to in 
her statement received in August 1976.  The veteran responded 
in February 1977, stating that she attempted to obtain the 
hospital and private medical treatment records that dated 
back to 1946, but was notified that they could not be 
located.  She stated that she was only able to obtain records 
from R.DeL., M.D., dated in 1961 and 1962.  These medical 
records indicate that the veteran had a history of petit mal 
epilepsy since the age of five or six (she was born in 1921), 
and that these episodes disappeared shortly after menarche 
but returned in the form of grand mal seizures or akinetic 
seizures when she was 23 years old.  It was also noted that 
the veteran had served in the military from 1943 to 1945 and 
after that had worked as a secretary for several years.  Dr. 
R. DeL. indicated that the veteran's seizures had become 
progressively more frequent over time but less severe, and 
that at the beginning she had had two a year.  The records 
also note that the appeared to attribute the first seizure 
she had at age 23 to a reducing plan a doctor had prescribed.  
Dr. R.DeL. performed a neurological examination and provided 
a diagnostic impression of idiopathic epilepsy and passive-
aggressive personality disturbance.  He stated that the 
veteran had a lot of hostility against doctors, which might 
be the reason that she needed to continue having seizures, 
and that the last seizures were not typical grand mal 
seizures.  Dr. R.DeL. treated the veteran through December 
1962.  

The veteran submitted a claim for service connection for a 
seizure disorder in May 1996, stating that she began having 
seizures "just prior to separation from active duty" and 
that they had continued to the present.  The veteran stated 
that she had received treatment for epilepsy at the VA 
outpatient clinic in Orlando, Florida, from 1971.  She also 
stated that she worked at a VA RO from 1946 to 1953, and 
requested that the RO obtain her personnel records.  She also 
submitted two statements in support of her claim.  They 
include an April 1996 statement from W.B., M.D., who stated 
that the veteran first came to the Field Clinic for treatment 
in the late 1940's and that he joined the Field Clinic in 
1952.  He stated that the veteran's history was vague but she 
had been taking medication for epilepsy since approximately 
1946.  The other statement, dated in February 1996, is from 
Ms. A. H., who submitted a prior statement in support of the 
claim.  Ms. A.H. indicated that she and the veteran worked 
together at a VA RO from 1948 to 1952, and during that time 
she witnessed the veteran have grand mal seizures.  Ms. A.H. 
now identified herself as a registered nurse. 

In July and August 1996 the RO requested that the veteran 
provide medical release forms so the RO could request medical 
records from Dr. W.B. and A.H., RN.  In September 1996, the 
RO requested medical records from those individuals.  In 
October 1996, Ms. A.H. responded that she had not examined or 
diagnosed the veteran when they worked together from 1948 to 
1952, but she did witness the veteran have a number of grand 
mal seizures during that time and recalled the veteran 
indicating that she had not had seizures prior to service.  
Dr. W.B. did not respond to the request for medical evidence.  

In March 1998 the Board, in part, remanded the case to the RO 
for development.  The Board requested that the RO attempt to 
obtain pre-service medical records regarding a seizure 
disorder, post-service medical records identified by the 
veteran in her prior statements as showing treatment for a 
seizure disorder from the 1940's to the present, as well as 
any other medical care providers that treated or evaluated 
her for seizures, and the veteran's employee medical records 
from the VA RO where she had worked.  Finally, the Board 
requested that the RO provide the veteran an examination by a 
neurologist and obtain an opinion regarding the etiology, 
onset and progression of the veteran's seizure disorder.  

In March 1998 the RO requested the veteran's employee medical 
records from the appropriate VA RO.  The VA RO advised that 
there were no employee medical records for the veteran.  In 
an April 1998 statement the veteran responded that Dr. W.B. 
was dead and she did not know the location of his treatment 
records.  In April 1998 the RO requested the post-service 
medical records identified by the veteran in her prior 
statements as showing treatment for a seizure disorder from 
the 1940's to the present.  The RO also notified the veteran 
of the development requests issued.  One facility responded 
that there were no records for the veteran and another did 
not respond.  

In October 1998 the RO received private medical records dated 
from 1962 to 1969.  The records reflect that the veteran 
underwent diagnostic studies that confirmed a diagnosis of 
seizure disorder in 1962, 1964 and 1966.  The evidence shows 
she was admitted in November 1969 with swelling of the legs 
and feet.  On admission, the veteran provided a history of 
petit mal seizures from ages 6 to 11 years, with subsidence 
and recurrences of grand mal seizures at the age of 28 years.  
During hospitalization, the veteran also provided prior 
histories of grand mal seizures having begun at the age of 24 
and 26 years.  The final diagnosis was grand mal seizures.  

The veteran underwent a special VA examination for epilepsy 
in October 1999.  The VA examining physician certified that 
he reviewed the claims folder in connection with the 
examination.  The veteran reported that she had had 
generalized tonic-clonic seizures since 1946, and that her 
last seizure occurred in August 1999.  The examiner also 
noted a history of the veteran's symptoms and performed a 
physical examination.  Based on the review of the records and 
the examination, the examiner diagnosed epilepsy with 
generalized tonic-clonic seizures, frequency of one every 
three-to-four months.  In December 1999 the VA examiner 
issued an addendum to the examination report in order to 
provide the medical opinion requested by the Board in the 
March 1998 remand.  The examiner opined that it was more 
likely than not that the seizures the veteran experienced as 
a child marked the onset of adulthood grand mal seizures and 
that, without trauma or another precipitant of seizures, the 
veteran's serving in the military, per se, would not cause, 
or alter the natural progress of, her disorder.  



Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2000).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2000).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (2000); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and epilepsy becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Analysis

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The record shows the RO obtained all available service 
medical records and obtained certification of the veteran's 
active service.  The veteran identified VA and private 
medical evidence in support of her claim.  The RO contacted 
the veteran by letter in September 1976 and requested that 
she provide medical evidence referred to in her statement 
received in August 1976.  The veteran responded in February 
1977 that she had attempted to obtain the hospital and 
private treatment records that dated back to 1946, but she 
was notified that the records could not be located.  She 
stated that she was able to obtain only the treatment records 
from R.DeL., M.D., dated in 1961 and 1962.  

In connection with her May 1996 claim the veteran stated that 
she had received treatment for epilepsy at the VA outpatient 
clinic in Orlando, Florida, since 1971.  She also stated that 
she worked at VA RO from 1946 to 1953.  Pursuant to her 
request for assistance, the RO requested her employee medical 
records from the VA RO.  The veteran also submitted two 
statements in support of her claim.  They include an April 
1996 statement from W.B., M.D., who stated that the veteran 
first came to the Field Clinic for treatment in the late 
1940's.  The other statement, dated in February 1996, is from 
the A.H., now a registered nurse, who indicated that she 
witnessed the veteran have grand mal seizures.  

The RO issued development letters in July and August 1996, 
advising the veteran to provide medical release forms so the 
RO could request medical evidence.  In September 1996, the RO 
requested the medical records from Dr. W.B. and A.H., RN.  In 
October 1996, A.H. responded that she had not examined or 
diagnosed the veteran during the time they worked together 
from 1948 to 1952, and therefore did not have any medical 
records.  Dr. W.B. did not respond to the request for medical 
evidence.  Although the RO did not obtain the Orlando, 
Florida, VA outpatient clinic records, no reasonable 
possibility exists that this evidence would aid in 
substantiating the claim.  The competent medical evidence 
already obtained establishes the presence and diagnosis of a 
seizure disorder long prior to 1971, when the veteran began 
being treated by the VA, and the veteran does not allege that 
the VA records include a medical opinion that her seizure 
disorder is related to service.  Consequently, a remand to 
obtain this evidence is not necessary to substantiate the 
veteran's claim.  

In March 1998 the Board, in part, remanded the case to the RO 
for development, including obtaining pre-service medical 
records showing the veteran had a diagnosis of a seizure 
disorder prior to active service.  The Board requested the RO 
to obtain post-service medical records showing treatment for 
a seizure disorder from the 1940's to the present and to 
obtain the veteran's employee medical records from the VA RO 
at which she had worked.  Finally, the Board requested the RO 
to provide the veteran an examination by a neurologist and 
obtain opinions regarding the etiology, onset and progression 
of the veteran's seizure disorder.

The RO wrote to the veteran in March 1998, requesting 
additional information and explaining the development to be 
performed.  In March 1998 the RO requested the veteran's 
employee medical records from the employer-RO and was advised 
that there were no employee medical records for the veteran.  
In an April 1998 statement the veteran responded that Dr. 
W.B. was dead and she did not know the location of his 
treatment records.  In April 1998 the RO requested the post-
service medical records identified by the veteran in her 
prior statements as showing treatment for a seizure disorder 
from the 1940's to the present.  The RO also notified the 
veteran of the development requests issued.  A private 
facility responded that there were no records for the veteran 
and another did not respond.  In October 1998 the RO received 
hospital records dated from 1962 to 1969 that reflect 
diagnostic studies confirming a seizure disorder in the 
1960s.  Finally, the veteran underwent a VA neurological 
disorders examination in October 1999.  The VA physician 
reviewed the claims folder and in December 1999 provided a 
medical opinion as requested by the Board in the March 1998 
remand.  

The RO provided the veteran a statement of the case and a 
supplemental statement of the case, which informed her of the 
type of evidence necessary and of the laws and regulations 
pertaining to service connection.  They also notified the 
veteran of the evidence that could not be obtained.  Thus, 
the duty to notify the veteran of the required information 
and evidence has been satisfied.  There is also no reasonable 
possibility that further assistance would be of help in 
proving the claim.  Finally, the veteran was afforded the 
opportunity for a personal hearing which she declined.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its deciding the claim without 
remanding it to the RO for consideration under the new 
legislation.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A); see Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to notify and assist the 
veteran has been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


II.  Analysis

The veteran's service medical records do not contain any 
reference to seizures by history, complaint, or observation.  
As to when her seizures began, she has provided inconsistent 
information.  There are multiple post-service references to 
pre-service/childhood seizures, generally referred to as 
petite mal, by different medical professionals.  There also 
are references to a history of pre-service petit mal seizures 
in statements from some friends of the veteran.  Thus, the 
initial question is whether a seizure disorder preexisted 
active service.  The veteran is presumed to have been in 
sound condition at the time she was examined, accepted, and 
enrolled into service.  Epilepsy or a chronic seizure 
disorder was not noted at the time of the January 1943 
medical entrance examination.  Of course, unless the veteran 
reported a history of seizures or had one during the 
examination, any existing seizure disorder would likely have 
gone undetected.  In any event the service medical records 
contain no information indicating that the veteran had a 
preexisting seizure disorder.  

Thus, it must be determined whether there is clear and 
unmistakable evidence that a seizure disorder existed before 
the veteran's acceptance and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  A determination of whether a disease 
or injury preexisted active service should be based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  38 C.F.R. 
§ 3.304(b)(1).  A history that conforms to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  38 C.F.R. § 3.304(b)(2).

As previously noted, there is considerable post-service 
medical evidence indicating that the veteran had a pre-
service seizure disorder.  The treatment records from Dr. 
R.DeL., which are dated in 1961 and 1962, note that the 
veteran had had petit mal epilepsy since she was five or six 
years of age.  The records indicate that these episodes 
disappeared but later returned in the form of grand mal 
seizures.  Likewise, the records of hospitalization, 
evaluation and treatment for a seizure disorder, which are 
dated from 1962 to 1969, indicate a history of petit mal 
seizures from the age of 6 to 11 years with subsidence and 
recurrences of grand mal seizures between the ages of 24 to 
28 years.  

Particularly probative of this matter is the opinion of the 
VA physician who performed the October 1999 neurological 
disorders examination.  This physician, who is a specialist 
in neurology, reviewed the claims folder in connection with 
the examination and rendered an opinion that seizures 
experienced by the veteran as a child marked the onset of the 
disorder later manifested by adult grand mal seizures.  This 
opinion was based on a review of all the prior lay 
observations and medical records.  Additionally, in 1976 the 
veteran herself stated that, while on her first leave, she 
had had a seizure.  This would place the seizure during the 
first several months of service since she stated that upon 
her return from leave she received mail dated in May 1943 
regarding the possibility of her attending Officer Candidate 
School.  In the same statement the veteran reported that she 
declined the opportunity to attend Officer Candidate School 
because "they seem to be aggravated by pressure...."  The 
"they" obviously refers to seizures and, had the reported 
seizure while she was on leave been the first (as is now 
essentially alleged), she could not have known that "they" 
seemed to be aggravated by pressure.  

Thus, the Board finds that the post-service medical evidence, 
to include the VA physician's opinion, along with other 
evidence of record, is clear and unmistakable evidence that 
the veteran had a seizure disorder that preexisted service.  
Thus, the Board concludes that the seizure disorder 
preexisted the veteran's entrance into active service.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b) (2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A § 5107).  That the 
veteran apparently did not tell her co-worker Ms. A.H. about 
her history of seizures is not significant. 

There is evidence indicating that the veteran had one or two 
seizures during service.  Mrs. F.M. reported that she and the 
veteran were together during the veteran's first furlough 
when she had a grand mal seizure.  Mrs. F.M.'s 
characterization of any seizure as "grand mal" appears to 
be beyond her competence, as she has not reported any medical 
credentials.  It is interesting to note, however, that Mrs. 
F.M. reported that she called the veteran's father at the 
time of the "seizure" and he told her to bring the veteran 
home as she had a history of seizures.  The second seizure 
reportedly occurred after that.  As noted above, in 1976 the 
veteran herself stated that, while on her first leave, she 
had had a seizure.  This would have been during the first few 
months of service.  More recently, she reported that she 
began to have seizures "just prior to separation from active 
duty," which is entirely in conflict with her earlier 
statement and that of Mrs. F.M., who reported having been 
with the veteran when she had a seizure during a furlough.  
Thus, the veteran does not appear to be an accurate 
historian.

In regard to the veteran's post-service seizures, the 
earliest medical evidence showing a diagnosis of seizure 
disorder is the treatment records from Dr. DeL., dated in 
1961 and 1962.  Dr. DeL.'s impression was idiopathic 
epilepsy.  Private medical records dated from 1962 to 1969 
show hospitalization, evaluation and treatment for the 
veteran's seizure disorder.  Studies confirmed a diagnosis of 
seizure disorder in 1962, 1964 and 1966.  The diagnosis was 
grand mal seizures.  In January 1976 Dr. G. diagnosed 
chronic, grand mal type, idiopathic epilepsy.  Finally, on VA 
neurological examination in October 1999, the physician 
diagnosed epilepsy with generalized tonic-clonic seizure 
frequency of one every three-to-four months.  

The evidence does not establish a post-service diagnosis of 
seizure disorder prior to the 1960's.  Although Dr. B. stated 
that the veteran first came to the Field Clinic for treatment 
in the late 1940's, he did not join the Field Clinic until 
1952 and did not state that he treated or diagnosed the 
veteran's seizure disorder.  

A.H., who is now a registered nurse, first stated that she 
had worked at the VA from 1949 to 1952 and later stated that 
she and the veteran worked together at the VA from 1948 to 
1952.  The dates given in 1976 would likely be more reliable 
than those given 20 years later, and on the second occasion 
she even stated that she did not have the exact dates.  Thus, 
her employment would have begun between three and four years 
after the veteran's service.  She did not pinpoint when 
during their mutual employment by VA the veteran's seizures 
occurred so it is not known how close they were to service.   
In her 1976 statement Ms. A.H. also reported that "she came 
to understand" that the veteran had not had pre-service 
seizures.  Assuming that comment to be accurate, it may 
simply reflect the veteran's reticence to disclose her 
medical history to a co-worker.  In any event, in October 
1996, Ms. A.H. responded that she did not examine or diagnose 
the veteran during the time they worked together from 1948 to 
1952.  Thus, while she is competent to describe her own 
observations of the veteran's symptomatology, as she can best 
remember decades later, her statements have limited value as 
"medical evidence"since it is not known whether she was a 
nurse at the time of the 1976 statement and she is not shown 
to have specialized knowledge of neurology.  The Court has 
discussed the probative value to be placed on statements 
prepared by nurses.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997) (nurse/spouse opinion regarding etiology was not 
probative where she had no special knowledge in cardiology 
and did not participate in the veteran's treatment); but see 
Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's 
opinion on medical causation constitutes competent medical 
evidence where the nurse has specialized knowledge regarding 
the area of medicine or participated in treatment).  

The ultimate question is whether the veteran's pre-service 
seizure disorder was aggravated by service.  If a disability 
is found to have preexisted service, then service connection 
may be predicated only upon a finding of aggravation during 
service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2000).  The Court has held that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease does not constitute 
aggravation; rather, aggravation occurs when the underlying 
condition has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

As previously noted, the service medical records do not 
contain any reference to seizures and the November 1945 
separation examination shows the veteran was noted to be 
neurologically normal at that time.  Although the veteran 
filed a claim for VA disability benefits in 1972 based on a 
seizure disorder, the claim was for was for nonservice-
connected pension.  She did not claim service connection 
until a few years later.  While she contends that she had two 
seizures during service, she does not allege that an injury 
or any other event precipitated the seizures.  As noted 
above, Mrs. F.M. stated in 1976 that the veteran had a grand 
mal seizure while they were together on the veteran's first 
furlough.  Again, while the veteran and her witness can 
attest to the symptoms that the veteran experienced, they 
cannot render a medical opinion that the veteran was 
experiencing a grand mal seizure or that there was an 
increase in the underlying disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. at 494.  

The question of whether the veteran's pre-service seizure 
disorder was aggravated by service is a determination that 
requires competent medical evidence.  The only competent 
evidence of record addressing this matter is the medical 
opinion of the VA physician who performed the VA neurological 
disorders examination in October 1999.  Based on a review of 
all the evidence and the medical examination, the physician 
found that, without trauma or another precipitant of 
seizures, serving in the military, per se, would not cause or 
alter the natural progress of the veteran's seizure disorder.  
This opinion constitutes probative evidence that the 
veteran's pre-service seizure disorder was not aggravated by 
service and it is the only competent and probative evidence 
addressing that question.  There is no evidence reflecting 
any physician's opinion that there is a relationship by 
causation or aggravation between service and the seizure 
disorder.  Accordingly, the claim must be denied.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A § 5107).  

The Board notes the veteran's request for a medical opinion.  
When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (2000).  In this case, 
the private medical evidence pertaining to the veteran's 
seizure disorder contains no opinion that links the disorder 
to service either on the basis of incurrence or aggravation.  
The opinion obtained from the VA specialist is deemed 
adequate and the Board finds that the facts are not so 
complex as to require referral for the opinion of an 
independent medical specialist.  


ORDER

Service connection for a seizure disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

